Opinion by
W. D. Porter, J.,
The plaintiff was employed by the defendant, under a written contract, to work upon and manage a dairy farm in the county of Beaver, for the period of one year, beginning March 18, 1896, for the compensation of $300 per year, the use of the house on the farm for himself and family, and certain incidental privileges as to the right to use a part of the farm and keep certain stock. The plaintiff brought this action to recover for an alleged breach of this agreement. Plaintiff alleged that he was discharged by the defendant without cause on the 1st day of October, 1896, and that on the 24th day of that month, during the absence of himself and wife from the farm, the defendant removed his household goods and other property from the farm without his consent, and subsequently refused to allow him to occupy any part of the premises, and further, that he had been ready at all times during the continuance of the term of this service to perform the duties for which he had contracted.
The defendant alleged that plaintiff had been guilty of misconduct in the discharge of his duties ; that he had refused to perform the services for which he had contracted; that difficulties and disagreements had arisen between them, and that it had been mutually agreed that the contract should be terminated, and the plaintiff leave the premises on the 1st day of October, 1896. Defendant also called a witness to testify that after the *1851st day of October, 1896, the plaintiff bad refused to perform tlie services stipulated for in his contract.
Testimony was offered by the parties in support of their respective contentions, and questions of fact were raised which were for the determination of the jury alone.
The first and second specifications of error are as to matters not assignable for error. The other fifteen specifications of error assign, respectively, disjointed parts of the charge and answers to points, which do not fairly present the charge as a whole. Some of the parts of the charge and answers to points assigned for error refer to the effect of certain actions of the defendant or of the plaintiff at one stage of their dealings, while other assignments are as to the effect of certain actions of the parties at another stage of their dealings. There was no dispute as to the fact that the defendant did remove the household goods of the plaintiff from the premises, and directed the plaintiff to leave the farm sometime in October, 1896. The point in dispute was whether the plaintiff had been discharged by the defendant, or the contract had been terminated by mutual consent. If this question of fact was by the jury determined in favor of the plaintiff, it then became necessary to determine whether the discharge was for good cause, and, if not for good cause, whether the defendant continued ready and willing to perform his part of the agreement. The charge of the court submitted these questions to "the jury in a manner which could not have been misunderstood, and may be summed up as follows : “ If the plaintiff assented to the discharge, then he cannot recover for anything more than the amount of his services up until October 1, 1896, because if there was a mutual agreement between the defendant and the plaintiff that the services were to terminate on the 1st of October, 1896, the defendant would be bound to pay for the services up until that time. ... Was the plaintiff discharged on the 1st of October, 1896 ? If you so find, and if you believe those matters which have been set up by the defendant, then you will find that the defendant had the right and just cause to discharge the plaintiff, and in that event the plaintiff cannot recover in this action. When one employs another and pays him compensation therefor, he is entitled to the ordinary or best services that the employee can give; the degree of services, of course, is the best that the person employed in the *186circumstances in which he is placed can perform, and more particularly in the faithfulness of services required. We say to you that if you find that the plaintiff was discharged at this time and for just cause, then he cannot recover in this action. . . . But if you should determine that the plaintiff was discharged without cause and was prevented from performing his services — if the plaintiff was discharged without cause and he was prevented by the defendant from performing the conditions of his contract, his undertakings under the contract, then he would have the right to recover, and the measure of his damages would be that which he would have earned under-the contract had he been permitted to have performed the services thereunder. . . . This plaintiff was bound to, as he alleges he was, be ready and willing to perform that which he undertook to perform under the contract, and if subsequent to October 1, 1896, while he was still in the house of defendant and receiving a portion of the consideration, and as he alleges that he claimed then and does now claim that he was entitled to compensation for these services, if he were prevented by the defendant from performing them, if he were requested, it was his duty to perform such services as he was directed to perform, and if he did not, then he would be precluded from recovering for any services after the time they allege he refused to perform the services.”
The court, in instructing the jury as to the effect of a discharge without cause and the duty of the party so discharged to hold himself ready to perform in case he was called upon to perform, referred to certain testimony produced by the defendant and said: “This was offered to contradict the plaintiff when he said that he was ready and willing to perform his part of the agreement, perform his undertakings under the contract under the directions of the defendant, and if he were not ready and willing, of course he could not recover even under this branch of the case.”
The charge of the learned court below was an adequate presentation of the law and could not have been misunderstood. The questions of fact were to be determined by the jury and to have withdrawn them from the consideration of the jury would have been manifest error. We find no error in the record and all the specifications are overruled.
Judgment affirmed.